DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 03/15/2022.
Claims 1 and 14 have been amended and are hereby entered.
Claim 21 has been added.
Claim 8 has been canceled.
Claims 1-7 and 9-21 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 8, filed 03/15/2022, with respect to the objection of claim 14 have been fully considered and are persuasive. The objection of claim 14 has been withdrawn. 
Applicant’s arguments, see page 9, filed 03/15/2022, with respect to the 35 U.S.C. 101 rejection of claims 1-7, 10, 12-18 and 20 have been fully considered and are persuasive. Specifically, the limitation of “wherein the container communication device is configured to convey the delivery information to the vehicle communication device independent of communications with an external remotely located communication network” represents an improvement to the technical field of communicating delivery instructions. As discussed on lines 15-22 of page 5 of Applicant’s disclosure, by enabling conveying of delivery information from the package to UAV without relying on an external network allows for more flexibility regarding which UAV can perform the delivery. This improvement to a technical field integrates any judicial exceptions of claim 1 into a practical application, thus making the claim eligible. Accordingly, the 35 U.S.C. 101 rejection of claims 1-7, 10, 12-18 and 20 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 03/15/2022, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered but are not persuasive. The 35 U.S.C. 103 rejections of claims 1-20 have been maintained. 
Applicant describes independent claims 1 and the Hoareau et al. (U.S. Pre-Grant Publication No. 2016/0207627, hereafter known as Hoareau) reference on pages 9-10. Applicant argues on page 11 that Hoareau does not disclose, teach or suggest the communications components conveying information to the UAV to direct the UAV to a delivery location. Examiner respectfully disagrees. Applicant points to [0026] of Hoareau as evidence that Hoareau does not teach this limitation, stating that instead of conveying this information Hoareau’s communication device is receiving it from the UAV. However, [0026] teaches that the instructions can be received from other network entities other than the UAV. Further, the “instructions associated with package transport operations” coming from the UAV discussed in [0026] refer to the release command that is received by the manifest device from the UAV in [0038]. Examiner also notes that while it is specified in [0038] that the release command is received from the UAV, the receiving of the package and routing information is not restricted to coming from the UAV in [0035]. Thus, the embodiment recited in [0026] in which the information is received from another network entity is considered. As taught in [0027], the communication components 118 send communications to the UAV via Bluetooth and per [0015] the UAV autonomously controls its flights through onboard computer systems. Thus, the communications components relay the routing information to the UAV and read on the claim limitation at issue. 
Applicant then argues on pages 11 and 12 the combination of Joao with Hoareau is improper because the combination would allegedly destroy the intended function of Hoareau by allegedly making the manifest device unable to operate in the intended manner. Applicant respectfully disagrees. First, in the combination of Hoareau and Joao each package receptacle would have communication components supported by the package receptacle. Additionally, Hoareau teaches that the package receptacles 106 can be re-usable. Therefore, even when considering Applicant argues in which the manifest device of the combination is detached from one container and is coupled to another container, the manifest device has access to the identical communication components on the other container to execute its functions for future deliveries. Hoareau does not disclose the manifest device performing any communications when it is not attached to a package container. Therefore, as the combination of Hoareau and Joao would still have communication components accessible to the manifest device to execute communications during shipment of future containers, the combination of Joao with Hoareau does not destroy Hoareau for its intended purpose. Also, as discussed in the 12/27/2021 Office Action and again below, protecting the communication components from damage provides a motivation for one of ordinary skill in the art to combine Hoareau and Joao. Therefore, the combination of Hoareau and Joao is proper, and the 35 U.S.C. 103 rejection is maintained. 
Applicant argues on pages 12-13 that the dependent claims from claim 1 should also have their 35 U.S.C. 103 rejections withdrawn due to their dependence on allegedly distinguished claim 1. For the reasons discussed above, Applicant’s arguments regarding claim 1 are not persuasive and the 35 U.S.C. 103 rejection of claim 1 is maintained. Therefore, the argument that dependent claims 2-7 and 8-20 are distinguished by virtue of their dependence on claim 1 is also not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12, 14, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoareau et al. (U.S. Pre-Grant Publication No. 2016/0207627, hereafter known as Hoareau) in view of Joao (U.S. Patent No. 10,796,268; hereafter known as Joao).
Regarding claim 1, Hoareau teaches a cargo container for carrying one or more delivery items to respective delivery destinations, the cargo container comprising:
a container body [package receptacle 106] configured to 
at least partially enclose and support the one or more delivery items (see [0017] "The UAV shipping container 102 includes a manifest device 104 and a package receptacle 106" and [0022] "The package receptacle 106 may be a fixed dimension containment device (e.g., rectangular or square) or may be made of a flexible mesh or netting material. The flexible mesh material can include a two-way or four-way stretch fabric, such as LYCRA. The flexible material enables packages of widely varying sizes and shapes to be accommodated by the package transport container 102. In an embodiment, the package receptacle 106 may be disposable (e.g., one time use), or may be configured to be re-usable") 
and configured to be selectively and operatively coupled to a vehicle (see [0030] "The UAV connector 108, which may be rigid or flexible, is physically coupled to the UAV 110 at a first end thereof, and to the manifest device 104 at a second, and opposing, end thereof"; Fig. 2)
a programmable device [manifest device 104] 
supported by the container body (see paragraph [0023] “The package receptacle 106 includes an attachment base 122”; paragraph [0024] “The manifest device 104 is removably secured to the attachment base 122”; Fig. 2) 
that stores manifest information regarding each of the one or more delivery items (see [0017] "The UAV shipping container 102 includes a manifest device 104...In an embodiment, the manifest device 104, in turn, includes a computer processor (CPU) 124, memory 126" and [0018] "The memory 126 may also store package information of items transported using the manifest device 104."; Fig. 2)
and a container communication device [communication components 118] 
supported by the programmable device (see [0026] “The package transport container 102 also includes communication components 118” and [0030] “The first surface of the manifest device 104, when engaged with the attachment base 122, faces upward toward the UAV 110. The first surface also includes at least a portion of the communication components 118”)
and configured to convey delivery information to a vehicle communication device of the vehicle to direct the vehicle to the respective delivery destinations of the one or more delivery items (see [0017] "The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location)" and [0027] "The communication components 118 may include wireless and wireline components, hardware (e.g., transmitters and receivers), as well as related circuitry to enable the communications. The communication components 118 may include an antenna configured to send and receive communications with respect to the UAV 110 over a short-range network (e.g., BLUETOOTH)" and [0036] "the computer processor 124, via the communication components 118 (e.g., a GPS), monitors the geographic coordinates of the package transport container 102 during a transport operation")
wherein the manifest information includes item destination information that represents the respective delivery destination of each of the one or more delivery items (see [0017] "The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location")
wherein the delivery information is based, at least in part, on the item destination information (see [0038] "Upon determining the coordinates match the coordinates of the delivery location specified in the routing information" routing information (delivery information) contains delivery location, which is manifest information per the above claim limitation)
and wherein the container communication device is configured to convey the delivery information to the vehicle communication device independent of communications with an external remotely located communication network (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network" delivery destination information and routing information conveyed from container to UAV locally, without passing through a remote network)
While Hoareau teaches the communications device supported by the manifest device, Hoareau does not explicitly teach the container communications device supported by the container. Joao teaches:
a container communication device supported by the container body (see Col. 16 lines 25-31 “the shipment conveyance device computer 20 can be placed in any portion or member of the container, in a recessed or molded space in or on any portion or member of the container. For example, a member component of the container can be manufactured such that the shipment conveyance device computer 20 can be placed thereon or thereon in any appropriate manner” device supported by wall of container body in Fig. 4 and Col. 11 line 56 to Col. 12 line 3 “The shipment conveyance device computer 20 also includes a transmitter(s) 20F, for transmitting signals and/or data and/or information from the shipment conveyance device computer 20…The shipment conveyance device computer 20 also includes a receiver 20G, for receiving signals and/or data and/or information” device is a communications device)
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Joao into the system of Hoareau. Specifically, it would be have been obvious to have the container communication device supported by the container body instead of supported by the programmable device. As Joao teaches in Col. 16 lines 25-34 “the shipment conveyance device computer 20 can be placed in any portion or member of the container, in a recessed or molded space in or on any portion or member of the container…the shipment conveyance device computer 20 can be placed or located in a manner so as to avoid damage thereto or interference therewith”. By incorporating Joao’s teaching of the communication device being supported by container body, the communication device can be better protected from damage than the communication components of Hoareau that are exposed on the outer surface of the manifest device. 
Regarding claim 7, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau further teaches:
wherein the delivery information includes at least a portion of the manifest information (see [0038] "Upon determining the coordinates match the coordinates of the delivery location specified in the routing information" routing information (delivery information) contains delivery location, which is manifest information per the above claim limitation)
Regarding claim 12, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau further teaches:
wherein the container communication device includes a wireless transmitter configured to wirelessly transmit the delivery information to the vehicle communication device (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network")
Regarding claim 14, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau further teaches:
further comprising an input device configured to enable selectively updating the manifest information when a given delivery item of the one or more delivery items is added to  (see [0040] "the manifest device 104 may also include a scanner 128 configured to scan package information from the package at packing loading time, and store the package information in the memory 126")
Examiner notes that because (“added to” and “removed from” are claimed in the alternative (connected by “or”), only one of the two processes is required to read on the claim as a whole.
Regarding claim 16, the combination of Hoareau and Joao teaches all of the limitations of claim 14 above. Hoareau further teaches:
wherein the input device includes an input scanner configured to scan a portion of the given delivery item when the given delivery item is added to (see [0040] "the manifest device 104 may also include a scanner 128 configured to scan package information from the package at packing loading time, and store the package information in the memory 126")
Similar to the above note regarding claim 14, Examiner notes that because (“added to” and “removed from” are claimed in the alternative (connected by “or”), only one of the two processes is required to read on the claim as a whole.
Regarding claim 17, the combination of Hoareau and Joao teaches all of the limitations of claim 14 above. Hoareau further teaches the cargo container comprising a display (see Figs. 1 and 4 as well as [0021] and [0032]). However, Hoareau teaches the display as outputting manifest information and does not explicitly teach an input device configured, including an interface, configured to receive manually entered manifest information. Joao further teaches:
wherein the input device is configured to receive a manual input to update the manifest information (see Col. 16 lines 56-58 "The sender can input information into the shipment conveyance device computer 20 manually via the input device 20D" and Col. 17 lines 1-58 "the sender can also enter data and/or information concerning or pertaining to the shipment into the shipment conveyance device computer 20. The data and/or information which is entered into the shipment conveyance device computer 20 can be any of the data and/or information described herein as being stored in the database 20H..." the remaining lines of the citation teach respective descriptions, destinations, costs, as well as other data of the items being entered)
and wherein the input device includes a user interface configured to receive an input from a human user to update the manifest information (see Col. 11 lines 31-36 "The shipment conveyance device computer 20 can also include an input device 20D, for entering data, information, and/or commands into the shipment conveyance device computer 20. The input device can be or can include any one of more of a keyboard, a pointing device, such as, for example, a mouse or a touch pad, etc., a scanner" and Col. 11 lines 46-55 "The shipment conveyance device computer 20 can also include a display device 20E, such as, for example, a display screen or device for displaying data and/or information to a user or other individual. The display device can be a display screen, a liquid crystal display screen, a light emitting diode screen, and/or any other appropriate and/or suitable display device or display screen. The display device 20E can display any of the herein-described data and/or information which is described herein as being input into...the shipment conveyance device computer 20" keyboard, touch pad and display used to input information and can be used alongside a scanner. Also see Col. 9 lines 36-43 for the shipment conveyance device computer 20 being attached/integrated into a cargo container)
One of ordinary skill in the art would have recognized that applying the known technique of Joao to the combination of Hoareau and Joao would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Joao to the teaching of the combination of Hoareau and Joao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a user input interface configured to receive manual updates to manifest information. Further, applying a user input interface configured to receive manual updates to manifest information to the combination of Hoareau and Joao would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to correct any manifest data that has been scanned into memory as well as allow a user to add manifest information that is not included in the scanned information.
Regarding claim 21, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau further teaches:
wherein the container communication device is configured to initiate communication of the delivery information to the vehicle communication device (see [0037]-[0038] “the computer processor 124 determines whether the coordinates match the coordinates associated a delivery location of the routing information… Upon determining the coordinates match the coordinates of the delivery location specified in the routing information, the computer processor 124 sends a release request signal to the UAV 110 to release the package receptacle 106 at block 512” delivery information of arrival at the delivery coordinates initiated by package communication device to UAV communication device to ask to release the package)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao, further in view of Xiao et al. (“Development of a fuel consumption optimization model for the capacitated vehicle routing problem”, published July 2012, hereafter known as Xiao).
Regarding claim 2, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau further teaches:
wherein the one or more delivery items include two or more delivery items (see [0018] "The memory 126 may also store package information of items transported using the manifest device 104. For example, package information can be item identifiers or product codes, product descriptors…" multiple items delivered in the transport container)
and wherein the delivery information includes a delivery itinerary that includes information regarding a delivery sequence  (see [0017] “The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location)” routing through hubs is a delivery itinerary including a delivery sequence)
Hoareau teaches a single destination for the items, and does not explicitly teach a delivery sequence in which multiple delivery items are delivered to their respective destinations. Joao similarly teaches in Col. 18 lines 60-62 that the shipment only has one destination (“At step 504, the shipment is delivered to its destination where it can be received by the receiver or by the receiver's agent”). However, Xiao teaches:
a delivery itinerary that includes information regarding a delivery sequence in which the two or more delivery items are to be delivered to the respective delivery destinations (see page 6 “In the route in Fig. 4(c), the vehicle first serves the customers with the larger demands so that fuel consumption can be lowered later in the route after the heavier goods have been unloaded” and Fig. 4(c) on page 6. The example route in Fig. 4(c) is a delivery itinerary in which the items are delivered to their respective destinations in the following sequence: 8 weight -> 10 weight -> 2 weight)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Xiao with the combination of Hoareau and Joao. As discussed in Xiao citations above, prioritizing delivering heavier items first reduces energy consumption of the delivery vehicle. Additionally, in the last paragraph of page 2, Xiao states “Although there are different forms of VRPs, most of them minimize the cost by minimizing the total distance without considering the fuel consumption rate. In fact, it is the amount of fuel consumed, not the traveled distance that is the greater concern to transportation companies that pursue fuel cost savings…it is important to reduce fuel consumption by improving operational efficiency. A reduction in fuel consumption also benefits the whole of society since the emission of carbon dioxide (a reported main factor in the greenhouse effect) can be correspondingly reduced”. By having a delivery sequence of multiple items to multiple destinations, fuel consumption can be reduced compared to multiple separate deliveries of single items.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao, Xiao, and Igata et al. (U.S. Pre-Grant Publication No. 2019/0205966, hereafter known as Igata).
Regarding claim 3, the combination of Hoareau, Joao and Xiao teaches all of the limitations of claim 2 above. Hoareau further teaches:
the delivery itinerary is based, at least in part, upon the manifest information (see claim 1 “receive routing information for a package to be transported, the routing information determined at least in part based on the material properties of the contents” and [0018] “The memory 126 may also store package information of items transported using the manifest device 104. For example, package information can be item identifiers or product codes, product descriptors, product cost, buyer's billing information, seller information, package return instructions, etc. In an embodiment, the memory 126 may also store product materials that are known to be associated with any safety or health risk (e.g., flammable materials). In this embodiment, the manifest device 104 may display the materials or any symbols representing the materials or risks on the display 130 of the manifest device 104”)
Hoareau also teaches the manifest device having a CPU (element 124) and a memory (element 126). However, Hoareau teaches the manifest device “receiving” the routing information (see [0035] and block 506), and does not explicitly teach the manifest device generating the routing information itself. Joao and Xiao similarly do not explicitly teach the programmable device generating the delivery itinerary. Igata teaches:
wherein the programmable device is configured to generate the delivery itinerary based, at least in part, upon the manifest information (see [0093] "the autonomous traveling vehicle 100 (service schedule generation unit 1031) generates a service schedule based on the received service command. In the example, for example, a service schedule that the autonomous traveling vehicle 100 travels along a route indicated by a solid line of FIG. 5 and is on standby for the user in the node C is generated. The generated service schedule is transmitted to the traveling controller 1033, and the service is started")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the CPU with a service schedule generating unit of Igata for the manifest device CPU of Hoareau. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao, Xiao and Igata, further in view of Glendenning et al. (U.S. Pre-Grant Publication No. 2020/0341467, hereafter known as Glendenning).
Regarding claim 4, the combination of Hoareau, Joao, Xiao and Igata teaches all of the limitations of claim 3 above. Hoareau contemplates transporting packages of different sizes and weights (see [0031] “In FIG. 3, the package receptacle 106 is made of flexible mesh material with reinforced fibers distributed throughout to secure packages of varying weight” and [0022] “The flexible material enables packages of widely varying sizes and shapes to be accommodated by the package transport container 102”). Hoareau also teaches the manifest device storing an assortment of package information for the items in [0018]. Igata also contemplates items being transported having different weights (see [0048] “The commodities used herein include various commodities insofar as the commodities have size and weight capable of being loaded in the vehicles”). Xiao further teaches:
wherein the delivery itinerary is based, at least in part, on the item weight information (see page 6 “In the route in Fig. 4(c), the vehicle first serves the customers with the larger demands so that fuel consumption can be lowered later in the route after the heavier goods have been unloaded”)
and wherein the delivery sequence is arranged at least in part to prioritize delivering the two or more delivery items in order of decreasing weight of the two or more delivery items for each respective delivery destination (see page 6 “In the route in Fig. 4(c), the vehicle first serves the customers with the larger demands so that fuel consumption can be lowered later in the route after the heavier goods have been unloaded” and Fig. 4(c) on page 6. While the example route in Fig. 4(c) is not strictly in a descending weight order, instead going 8 weight -> 10 weight -> 2 weight, the route is arranged to at least in part prioritize delivering in decreasing weight order, as more fuel is burned/used carrying heavier items around on the delivery vehicle)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Xiao with the combination of Hoareau, Joao, Xiao and Igata. As discussed in Xiao citations above, prioritizing delivering heavier items first reduces energy consumption of the delivery vehicle. Additionally, in the last paragraph of page 2, Xiao states “Although there are different forms of VRPs, most of them minimize the cost by minimizing the total distance without considering the fuel consumption rate. In fact, it is the amount of fuel consumed, not the traveled distance that is the greater concern to transportation companies that pursue fuel cost savings…it is important to reduce fuel consumption by improving operational efficiency. A reduction in fuel consumption also benefits the whole of society since the emission of carbon dioxide (a reported main factor in the greenhouse effect) can be correspondingly reduced”. Therefore, arranging a delivery sequence such that delivering heavier items first is at least partially prioritized saves the carrier on fuel costs as well as reducing the environmental impact of the delivery sequence.
However, while the combination of Hoareau, Joao, Xiao and Igata implies item weight can be part of the package information, the combination of Hoareau, Joao, Xiao and Igata does not explicitly teach weight information being part of the manifest information. Glendenning teaches:
wherein the manifest information includes item weight information that represents a weight of each of the two or more delivery items (see [0032] "The specified information can include package dimensions, package weight, a destination address, etc")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Glendenning to the combination of Hoareau, Joao, Xiao and Igata. As Glendenning states in [0057], “an approximate vehicle weight might be important for the AV internal computing system 110 to learn in order to adjust driving controls”. By incorporating item weight information into the manifest information of Hoareau, Joao, Xiao and Igata, the UAV can compensate for the weight in the container when transporting the items.
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to include item weight information in the manifest information as taught by Glendenning in the system of Hoareau, Joao, Xiao and Igata, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao, Xiao and Gonen et al. (U.S. Pre-Grant Publication No. 2017/0221017, hereafter known as Gonen).
Regarding claim 5, the combination of Hoareau, Joao and Xiao teaches all of the limitations of claim 2 above. Hoareau further teaches:
wherein the delivery itinerary is based, at least in part, on the item destination information (see [0037] “the computer processor 124 determines whether the coordinates match the coordinates associated a delivery location of the routing information” delivery destination part of the routing/itinerary)
As discussed above regarding claim 2, Hoareau teaches multiple items but only explicitly teaches a delivery destination. As discussed above regarding claim 4, Xiao teaches a delivery sequence at least partially based on the weight of the items. Therefore, the combination of Hoareau, Joao and Xiao does not explicitly teach a delivery sequence arranged at least in part to prioritize delivering the items in order of increasing distance from an initial position of the vehicle. However, Gonen teaches:
wherein the delivery itinerary is based, at least in part, on the item destination information (see [0082] "As a baseline for judging an efficient route, and using travel distance as a metric to judge efficiency, a first approximation of an efficient route may be to go to whichever of N delivery locations is physically closest to the present location of the delivery vehicle. After that delivery, the delivery vehicle may go to the closest of the remaining N−1 delivery locations, and the process repeated until all delivery locations are serviced")
and wherein the delivery sequence is arranged at least in part to prioritize delivering the two or more delivery items in order of increasing distance from an initial position of the vehicle (see [0082] "As a baseline for judging an efficient route, and using travel distance as a metric to judge efficiency, a first approximation of an efficient route may be to go to whichever of N delivery locations is physically closest to the present location of the delivery vehicle. After that delivery, the delivery vehicle may go to the closest of the remaining N−1 delivery locations, and the process repeated until all delivery locations are serviced")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gonen with the combination of Hoareau, Joao and Xiao. As Gonen teaches in the citations above, prioritizing the closest (and then next closest, etc.) delivery location to form a delivery route provides a baseline for an efficient route. By combining Gonen with the combination of Hoareau, Joao and Xiao, the combination would allow items with different destinations to be transported in the same container using a delivery sequence that provides some measure of efficiency. Examiner notes that while Gonen discusses potentially identifying more efficient routes than the “closest delivery route”, per MPEP 2143.01 I. “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention”. Therefore, while there may be more efficient sequencing methods than the “closest delivery route”, the motivation to use a routing method that provides some efficiency would still be apparent to one of ordinary skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao, Xiao and https://www.quora.com/Are-UPS-drivers-more-likely-to-deliver-larger-packages-first-Are-they-more-likely-to-actually-get-delivered-once-on-the-truck-for-the-day-rather-than-go-back-to-dispatch (cited portion published 12/23/2018, hereafter known as Leonard).
Regarding claim 6, the combination of Hoareau, Joao and Xiao teaches all of the limitations of claim 2 above. Hoareau further teaches:
wherein the delivery itinerary is based, at least in part, on the item destination information (see [0037] “the computer processor 124 determines whether the coordinates match the coordinates associated a delivery location of the routing information” delivery destination part of the routing/itinerary)
As discussed above regarding claim 2, Hoareau teaches multiple items but only explicitly teaches a delivery destination. As discussed above regarding claim 4, Xiao teaches a delivery sequence at least partially based on the weight of the items. Therefore, the combination of Hoareau, Joao and Xiao does not explicitly teach a delivery sequence arranged such that delivery of a given delivery item is at least partially prioritized when the item has the same destination as one or more other item in the container. Leonard teaches:
wherein the delivery itinerary is based, at least in part, on the item destination information (see page 1 “Now when that truck is full, top to bottom, front to back, they need to make space in the truck. So they'll deliver their “bulk stops" the 40 plus pieces for home depot, the 75 for Costco and the 40 tires customers ordered online and needed right away… Once businesses are complete then the residential deliveries begin until the truck is empty.” Items with businesses as destinations are delivered first)
and wherein the delivery sequence is arranged such that delivery of a given delivery item of the two or more delivery items is at least partially prioritized when the given delivery item has the same respective delivery destination as one or more other delivery items of the two or more delivery items (see page 1 “Now when that truck is full, top to bottom, front to back, they need to make space in the truck. So they'll deliver their “bulk stops" the 40 plus pieces for home depot, the 75 for Costco and the 40 tires customers ordered online and needed right away… Once businesses are complete then the residential deliveries begin until the truck is empty.” Delivering to stops with multiple items to be delivered first, then delivering the smaller orders afterwards)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Leonard with the combination of Hoareau, Joao and Xiao. As Leonard teaches “Now when that truck is full, top to bottom, front to back, they need to make space in the truck. So they'll deliver their “bulk stops" the 40 plus pieces for home depot, the 75 for Costco and the 40 tires customers ordered online and needed right away. Now there is room to actually function in the truck”. By prioritizing delivering items whose delivery locations are the same as other items, combining Leonard with the combination of Hoareau, Joao and Xiao would allow the container of the combination of Hoareau, Joao and Xiao to be emptied out of items sooner in the delivery route. As Leonard teaches, an emptier delivery container would allow the remaining deliveries to be easier to perform and the items at the later stops to be more easily accessed. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao and Prager et al. (U.S. Pre-Grant Publication No. 2018/0072420, hereafter known as Prager).
Regarding claim 9, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. As discussed above, Hoareau teaches the container communication device conveying delivery information to the vehicle communication device (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network" and [0017] "The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location)"). Hoareau also teaches the container being operatively coupled to the vehicle via cables 108. However, the combination of Hoareau and Joao does not explicitly teach an engagement sensor configured to detect when the container is operatively coupled to the vehicle and wherein the delivery information is conveyed in response to the sensor indicating that the container and vehicle are operatively coupled to each other. Prager teaches:
wherein one or both of the vehicle and the cargo container includes a cargo container engagement sensor configured to detect when the container body is operatively coupled to the vehicle (see [0409] "the control system enters the LATCHING PAYLOAD state 3814. During this state, the control system switches the payload latch to the closed position, thereby preventing the tether and/or the payload from descending from the UAV. As described above, the control system may determine whether the payload latch was successfully closed by monitoring the motor speed and/or by operating the motor to attempt to lower the payload and monitoring the motor current" and [0410] "If, after a time delay, the control system detects that the motor speed is greater than a threshold speed, this may indicate that the payload is not sufficiently secured to the UAV, and the control system may responsively return to the WINCHING PAYLOAD state 3810. Otherwise, entering the WAITING TO DELIVER state 3816 signals the end of the pickup mode" control system (which refers to the UAV’s tether control module 216 in [0169]) monitoring motor current for tether to package is an engagement sensor if motor speed is too high, the package isn't secured, if it is below a threshold it is secured.
and wherein the container communication device is configured to convey the delivery information to the vehicle communication device responsive to the cargo container engagement sensor indicating that the container body is operatively coupled to the vehicle (see [0410] "If, after a time delay, the control system detects that the motor speed is greater than a threshold speed, this may indicate that the payload is not sufficiently secured to the UAV, and the control system may responsively return to the WINCHING PAYLOAD state 3810. Otherwise, entering the WAITING TO DELIVER state 3816 signals the end of the pickup mode" and [0411] "While in the WAITING TO DELIVER state 3816, the control system may receive a command to deliver the payload and may responsively enter a delivery mode" responsive to signal indicating package is secure, receiving delivery information)
One of ordinary skill in the art would have recognized that applying the known technique of Prager to the combination of Hoareau and Joao would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Prager to the teaching of the combination of Hoareau and Joao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a winch and engagement sensor that determines whether the container is operatively coupled to the UAV. Further, applying a winch and engagement sensor that determines whether the container is operatively coupled to the UAV to the combination of Hoareau and Joao would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combined to system to ensure that the cargo container is secure before transportation begins. As stated in Prager [0167], securing the payload “prevent[s] the payload 408 from being lowered from the UAV 400.”
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao and Kantor et al. (U.S. Pre-Grant Publication No. 2016/0196525, hereafter known as Kantor).
Regarding claim 10, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Hoareau teaches that the container communication device conveys delivery information to the UAV. However, the combination of Hoareau and Joao does not explicitly teach that the conveyance of the delivery information is in response to a request for delivery information from the UAV. Kantor teaches: 
wherein the container communication device is configured to convey the delivery information to the vehicle communication device responsive to receiving a request for the delivery information from the vehicle communication device (see [0038] "process 400 may include receiving, from a UAV, a request for a flight path from a location of the UAV to a location of a mobile device, and credentials of the UAV (block 405)" and [0060] "process 400 may include providing the flight path instructions to the UAV (block 440)" providing routing information after receiving request for routing information)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kantor with the combination of Hoareau and Joao. As Kantor describes in [0021], the UAV requesting delivery information provides an opportunity to authenticate the UAV before transmitting delivery information. Authenticating the UAV increases the security of the delivery system. 
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to include the UAV asking for delivery information as taught by Kantor in the combination of Hoareau and Joao, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, both the UAV requesting delivery information and Hoareau’s manifest device conveying delivery information without being requested have the end result of delivery information being conveyed to the UAV.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao and Glendenning.
Regarding claim 11, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. While Hoareau teaches wireless communication between the container communication device and the UAV while they are operatively coupled to each other, the combination of Hoareau and Joao does not explicitly teach and electrical connection being formed when they are operatively connected. However, Glendenning teaches:
wherein the container communication device is configured to form an electrical connection with the vehicle communication device when the container body is operatively coupled to the vehicle (see [0054] "the present technology includes at least one electrical connector 215 providing a high-speed data connection for connecting the trailer computing system 227 to the AV internal computing system 110 of the autonomous vehicle 102" and [0057] "the high-speed data link 215 can also communicate other data from the trailer 210...For example, an approximate vehicle weight might be important for the AV internal computing system 110 to learn in order to adjust driving controls. In some embodiments, the trailer computing system 227 can also communicate information regarding a package, such as a drop-off location or address to the AV internal computing system 110.")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the wired, electrical connection of Glendenning for the wireless communication of the combination of Hoareau and Joao. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao and Schmeling et al. (U.S. Pre-Grant Publication No. 2018/0096175, hereafter known as Schmeling).
Regarding claim 13, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau teaches the container communication device having manifest information stored to memory in [0018]. However, the combination of Hoareau and Joao does not explicitly teach the container communication device including one or more of the list of options in claim 13. Schmeling teaches:
wherein the container communication device includes one or more of a barcode, a matrix barcode, a magnetic stripe, a radio frequency identification (RFID) tag, or a near-field communication (NFC) tag (see [0144] "At block 1802, information about an item to be packaged is obtained...At block 1812, the information about the item is integrated into the package. In the example of block 1814, the information about the item is integrated into the package, and may include writing the information about the item into memory defined in, or part of, the package. In the example of block 1816, the information about the item may be integrated into the package, such as by applying a machine-readable code to the package. In the example of block 1818, the package may be a 3D printed package, and the information about the item may be integrated into the package as part of the 3D printing process by which the package is constructed and/or printed around the item. In the example of block 1820, integrating the information about the item into the package may include 3D printing a par code, a QR code, an RFID tag and/or a watermark into the 3D printed package" Options for integrating item information into a package include writing to memory (similar to Hoareau [0040]), or applying a machine readable code like a bar code, QR code (matrix barcode) or RFID tag to the package)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of storing manifest information in a machine readable code applied to the container of Schmeling for the manifest information stored on the memory of the combination of Hoareau and Joao. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Indeed, Schmeling explicitly teaches in the citation above and in Fig. 18 that storing info in a memory in the package and storing info on a machine readable code applied to the package are alternate options.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao and Moreno et al. (U.S. Pre-Grant Publication No. 2015/0324738, hereafter known as Moreno).
Regarding claim 15, the combination of Hoareau and Joao teaches all of the limitations of claim 14 above. Hoareau further teaches:
wherein the input device is configured to  (see [0040] "the manifest device 104 may also include a scanner 128 configured to scan package information from the package at packing loading time, and store the package information in the memory 126")
As discussed in claim 14 above, Hoareau teaches an input device of a scanner. However, Hoareau does not explicitly teach the scanner updates the manifest information automatically. Specifically, Hoareau is silent regarding whether any manual intervention is needed to scan the items. Joao also teaches a scanner in Col. 11 lines 34-44, but Joao also does not explicitly teach the scanning being automatic. However, Moreno teaches:
wherein the input device is configured to automatically update the manifest information when the given delivery item is added to  (see [0024] “As used herein, the scanning of the plurality of items 110 may include manually scanning the items with the scanning device, passing the items through a system that automatically scans the items, etc. Scanning the items may further include interpreting the item criterion, which may be stored on the item as item data as, for example, a universal product code, proprietary tracking data, proprietary item information, radio frequency tags, and the like”)
One of ordinary skill in the art would have recognized that applying the known technique of Moreno to the combination of Hoareau and Joao would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Moreno to the teaching of the combination of Hoareau and Joao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an automatic item scanning system. Further, applying an automatic item scanning system to the combination of Hoareau and Joao would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient inputting of manifest information into the manifest device memory by removing manual effort on behalf of a user loading the container.
Similar to the above note regarding claim 14, Examiner notes that because (“added to” and “removed from” are claimed in the alternative (connected by “or”), only one of the two processes is required to read on the claim as a whole.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao and Gil et al. (U.S. Pre-Grant Publication No. 2019/0161190, hereafter known as Gil).
Regarding claim 18, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau further teaches the cargo container being coupled to the UAV by way of cables in [0025]. However, the combination of Hoareau and Joao does not explicitly teach a vehicle engagement structure configured to engage a cargo container receiver of the vehicle to secure the cargo while the container is coupled to the vehicle. Gil teaches:
further comprising a vehicle engagement structure configured to operatively engage a cargo container receiver of the vehicle to secure the cargo container to the vehicle when the container body is operatively coupled to the vehicle (see [0152] "FIG. 9 shows a parcel 300 secured to the parcel carrier 200. As described above, the parcel carrier 200 includes parcel carrying arms 230 that extend outward from the engagement housing 210. In FIG. 9, the parcel carrying arms 230 are shown in their inward, engaged position and are securing the parcel 300 to the parcel carrier 200" Parcel carrier 200 is a vehicle engagement structure, the carrying arms 230 are the cargo container receiver)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gil with the combination of Hoareau and Joao. The vehicle engagement structure of Gil, as discussed in [0420], allows for automatic parcel pickup (“In embodiments where the UAV 100 automatically picks up a parcel 300 from the pick-up point/location (e.g., picks up the parcel 300 without requiring user intervention), the parcel 300 may be of a predetermined/configurable size/dimension, such that the parcel carrier may accurately engage the parcel 300”). As the cables of Hoareau imply some kind of manual intervention to attach the container and vehicle (via hooking the cables onto the container, etc.), the combination of Hoareau, Joao and Gil would reduce user effort required to prep the cargo container. Further, the method of securing the packages via arms (as shown in Figs. 9 and 15) would reduce drag and package sway compared to the cable connection of the combination of Hoareau and Joao.
Regarding claim 19, the combination of Hoareau, Joao and Gil teaches all of the limitations of claim 18 above. The combination of Hoareau and Joao does not explicitly teach a vehicle engagement structure configured to operatively engage the cargo container receiver only when the container is in a predetermined orientation to the vehicle. However, Gil further teaches:
wherein the vehicle engagement structure is configured to operatively engage the cargo container receiver only when the container body is in a predetermined orientation relative to the vehicle (see [0153] "In the embodiment depicted in FIG. 9,-the parcel carrying arms' plurality of pins 236 extend inward from the parcel rails 235 toward the parcel 300 in the lateral direction, and are selectively positioned to engage corresponding apertures 312 defined on the parcel 300. In the illustrated embodiment, the apertures 312 are pre-formed into the sides of the parcel 300 at locations that correspond to the placement of the pins 236 on the rails 235" parcel carrier 200 (vehicle engagement structure) can only engage the vehicle arms (cargo container receiver) when the cargo container is oriented such that the apertures of the package line up with the pins)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gil with the combination of Hoareau, Joao and Gil. The vehicle engagement structure of Gil, as discussed in [0420], allows for automatic parcel pickup (“In embodiments where the UAV 100 automatically picks up a parcel 300 from the pick-up point/location (e.g., picks up the parcel 300 without requiring user intervention), the parcel 300 may be of a predetermined/configurable size/dimension, such that the parcel carrier may accurately engage the parcel 300”). As the cables of Hoareau imply some kind of manual intervention to attach the container and vehicle (via hooking the cables onto the container, etc.), the combination of Hoareau, Joao and Gil would reduce user effort required to prep the cargo container. Further, the method of securing the packages via arms (as shown in Figs. 9 and 15) would reduce drag and package sway compared to the cable connection of the combination of Hoareau and Joao.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Joao and https://www.uline.com/Product/Detail/S-13373/Wood-Crates/Wood-Crate-36-x-36-x-36 (accessed as of July 23, 2016; hereafter known as U-Line).
Regarding claim 20, the combination of Hoareau and Joao teaches all of the limitations of claim 1 above. Hoareau further teaches in [0022] "The package receptacle 106 may be a fixed dimension containment device (e.g., rectangular or square)" and Hoareau Fig. 4 shows multiple UAVs lifting the same container. However, the combination of Hoareau and Joao does not explicitly teach the container being a specific volume. U-Line teaches:
wherein the container body defines a volume that has a capacity that is at least 500 liters (see shipping container with inside dimensions measuring 37,763 cubic inches (which at 61.024 cubic inches per liter equals 618.8 liters) which is at least 500 liters)
It would have been obvious to one of ordinary skill in the art at the time of filing to include a container with a volume of at least 500 liters as taught by U-Line in the combination of Hoareau and Joao, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, Examiner notes that while the combination of Hoareau and Joao does not explicitly teach a container having a volume of at least 500 liters it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the combination of Hoareau and Joao to have the specific container volume of at least 500 liters because such would have been an obvious matter of design choice in light of the method already disclosed by the combination of Hoareau and Joao. Such modification would not have otherwise affected the combination of Hoareau and Joao and would have merely represented one of numerous steps that the skilled artisan would have found obvious for the purposes already disclosed by the combination of Hoareau and Joao. Specifically, a skilled artisan would have determined an appropriate container volume based on the amount/size of items needed for transport, and then chosen the number of UAV’s to transport the container based on its size/weight. 
Examiner further notes that Applicant has not persuasively demonstrated the criticality of the container volume set forth by the claimed invention versus the manner in which the combination of Hoareau and Joao discloses the cargo container. Specifically, the container having a volume of at least 500 liters is disclosed by Applicant as part of list of example volumes in lines 17-20 of page 16 of Applicant’s specification. A container of any volume would satisfy at least one of the volume options Applicant lists, and Applicant has provided no support as to any of the options being critical for Applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruth et al. (U.S. Pre-Grant Publication No. 2019/0300259) teaches a container computing delivery deice transmitting delivery information to a delivery vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                        /ALLISON G WOOD/Primary Examiner, Art Unit 3625